DETAILED ACTION
The preliminary amendment filed 6/23/20 is entered. Claims 1 and 5-14 are amended. Claims 15-20 are new. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-15 objected to because of the following informalities: 
Claim 12 recites the limitation "the display element is an element according to any of the preceding claims" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 is a parent claim and as such there are no preceding claims on which it depends. As such this portion of the claim language should be removed.
Claim 12 recites the limitation "the out-coupling grating" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. It is assumed this should read “[[the]]an out-coupling grating”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Browy, US-20180052320.
In regards to claim 1, Browy discloses a diffractive waveguide display element (Fig. 85A and 85B; Par. 0171-0172 eyepiece with wavelength-selective reflector) comprising: a waveguide body having a first surface and a second surface opposite to the first surface (Fig. 85A, 8510 waveguide), an out-coupling diffractive optical element on said first surface for coupling light propagating inside the waveguide body out of the waveguide body (Fig. 85A, 8520 grating out couples the light in the waveguide 8510; Par. 0632 gratings outcouple the light in the waveguide), and a narrow-band reflector element (Fig. 85A, 8530 wavelength-selective reflector; Fig. 71; Par. 0634-0637, 0675, 0676 narrow wavelength selective reflector), wherein the reflector element is positioned on said second surface and has laterally non-uniform optical properties (Fig. 85B, 8532 regions; Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform).
In regards to claim 2, Browy discloses the reflector element is a single-band reflector element (Fig. 70, 7026, 7036, 7046 wavelength-selective reflector; Fig. 71; Par. 0634-0637, 0675, 0676 narrow wavelength selective reflector for a single band).

In regards to claim 4, Browy discloses the reflector element has one or more wavelength bands having an FWHM of 50 nm or less, such as 20 nm or less (Fig. 71, wavelength bands 7144, 7134, and 7124 are less than 50nm).
In regards to claim 5, Browy discloses the reflector element has a total white light transmittance of at least 50% (Fig. 71, white light is the wavelength range from 390-700nm as such all light is transmitted except for the bands 7144, 7134, and 7124 shown in Fig 71, which would be over 50% of the light between 390-700nm).
In regards to claim 6, Browy discloses the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction properties (Fig. 85B, 8532 regions; Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform; Par. 0661 metasurface containing dielectric layers).
In regards to claim 10, Browy discloses the reflector element comprises a plurality of distinct segments positioned laterally adjacent to each other, the segments having different reflectances and/or wavelength characteristics (Fig. 85B, 8532 regions; Par. 0675-0676 each region comprises a metasurface with different wavelength and reflectances).
In regards to claim 12, Browy discloses see-through display device (Fig. 85A, eyepiece 8500 for a head mounted display; Fig. 15 head mounted display), comprising: a diffractive waveguide display element (Fig. 70, 720, 730, and 740 waveguides), and a 
In regards to claim 13, Browy discloses prising a plurality of such display elements stacked on top of each other, wherein each of the elements comprises a reflector element having different reflectance wavelength band corresponding to an output wavelength of a narrow-band light source of the projector (Fig. 70, 720, 730, and 740 waveguides; Fig. 70, 7026, 7036, 7046 wavelength-selective reflector; Fig. 71; Par. 0634-0637, 0675, 0676 narrow wavelength selective reflector for a single band).
In regards to claim 14, Browy discloses a head-up display device or head-mounted display device (Fig. 85A, eyepiece 8500 for a head mounted display; Fig. 15 head mounted display).
In regards to claim 15, Browy discloses a head-up display device or head-mounted display device (Fig. 85A, eyepiece 8500 for a head mounted display; Fig. 15 head mounted display).

In regards to claim 17, Browy discloses wherein the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction (Fig. 85B, 8532 regions; Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform; Par. 0661 metasurface containing dielectric layers).
In regards to claim 18, Browy discloses the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction (Fig. 85B, 8532 regions; Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform; Par. 0661 metasurface containing dielectric layers).
In regards to claim 19, Browy discloses the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction (Fig. 85B, 8532 regions; Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform; Par. 0661 metasurface containing dielectric layers).
In regards to claim 20, Browy discloses the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction (Fig. 85B, 8532 regions; Par. 0675-0676 each region comprises a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browy, US-20180052320 in view of Fattal, US-20170371090.
In regards to claim 7, Browy does not disclose expressly the reflector element comprises semi-transparent metallic layer, in particular a single layer, such as a layer having a thickness of 20 nm or less.
Fattal discloses a waveguide with a selective reflector element comprises semi-transparent metallic layer (Fig. 2A; Par. 0060 the reflective layer contains metallic layer).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the wavelength-selective reflector of Browy can contain a metallic layer as Fattal discloses. The motivation for doing so would have 
Therefore, it would have been obvious to combine Fattal with Browy to obtain the invention of claim 7.
In regards to claim 11, Browy does not disclose expressly the reflector element contains a first region and a second region downstream of the first region in the propagation direction of light in the waveguide body, and the reflectance of the second region is higher than the reflectance of the first region.
Fattal discloses a waveguide with a selective reflector element, wherein the selective reflective layer contains a first region and a second region downstream of the first region in the propagation direction of light in the waveguide body, and the reflectance of the second region is higher than the reflectance of the first region comprises semi-transparent metallic layer (Fig. 2A; Par. 0072 “the angularly selective reflective layer 230 may be modulated as a function of distance along the array of multibeam diffraction gratings 220 or equivalently as a function of distance from the input end of the plate light guide 210. For example, the reflectivity of the angularly selective reflective layer 230 may be modulated to gradually increase along a length of the multibeam diffraction grating array”, wherein each section is a region so the first reflectivity is a first region closes to the input and a second reflectivity is another reflectivity further away from the input).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the wavelength-selective reflector of Browy 
Therefore, it would have been obvious to combine Fattal with Browy to obtain the invention of claim 11.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browy, US-20180052320 in view of Duong, US-20100066941.
In regards to claim 8, Browy does not disclose expressly the reflector element is optically insulated from the waveguide body.
Duong discloses utilizing an air gap for a waveguide (Par. 0040).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide air gaps, i.e. an optical insulator, for waveguides. The motivation for doing so would have been to promote internal reflection.
Therefore, it would have been obvious to combine Duong with Browy to obtain the invention of claim 8.
In regards to claim 9, Browy does not disclose expressly the reflector element is separated from the waveguide body by an air gap or aerogel layer.
Duong discloses utilizing an air gap for a waveguide (Par. 0040).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide air gaps, i.e. an optical insulator, for waveguides. The motivation for doing so would have been to promote internal reflection.
Therefore, it would have been obvious to combine Duong with Browy to obtain the invention of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	2/14/22


/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622